185 F.2d 854
William H. HAGAN, Appellant,v.UNITED STATES of America, Appellee.
No. 11144.
United States Court of Appeals Sixth Circuit.
Dec. 1, 1950.

Gabriel Leeb, Cleveland, Ohio, for appellant.
Paul Marshall, Cleveland, Ohio, Wm. A. Moran, Cleveland, Ohio, for appellee.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and arguments of counsel, and it appearing to the court that there is no reversible error upon the record,


2
It is ordered and adjudged that the judgment herein appealed from and entered in the District Court on December 16, 1949, be and the same is in all things affirmed.